 COMMUNICATIONS WORKERS LOCAL1101(NEW YORK TELEPHONE)413CommunicationsWorkers ofAmerica,Local 1101,AFL-CIO (New York Telephone Company)andMark Patterson. Case 2-CB-1018810 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 30 July 1985 Administrative Law Judge D.Barry Morris issued the attached decision.The Re-spondent and the General Counsel filed exceptionsand supporting briefs, and the Respondent filed areply brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord-in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions only to the extent consistent with thisDecision and Order.PolicyRequiring Payroll DeductionsThe complaint alleges that the Union maintains apolicy of providing the employees with dues-checkoff authorization cards as the sole means ofsatisfying their obligationsto theUnion.In dismiss-ing this portion of the complaint,the judge specifi-cally relied on Union SecretaryGregory Tubby'stestimony that at least 27 persons remitted theirfees directly to the Union.We disagree with thejudge for the reasons thatfollow.The Unionuses only one membership applicationform.On themembership card an employee mustchoose oneof twoboxes.The firstbox authorizespayroll deduction of membership dues and an initi-ation fee, as well as designating the Union as theemployee's bargaining representative;the secondbox authorizes payroll deduction of an agency fee.Therefore,the Union'ssolemembership applicationprovides no alternative to checkoff payments.Union SecretaryTubby sentthe Board's Region-alOffice a letter statingthat the Union's contract1The General Counsel has excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.The judge based his conclusion that the Respondent required MarkPatterson,the Charging Party,and three other employees to becomeunion members partially on his finding that Union Steward Cheryl Ste-phens told them the telephone company had a closed shop.The recorddoes not support a finding that Stephens mentioned a closed shop. Ste-phens,however, told the four employees they had to become union mem-bers to retain their jobs.Such statements violated Sec.8(bXlXA) of theAct.requiredPatterson to sign the checkoff card/-membership form.At the trial, Tubby confirmedadvising the Board's Regional Office that Pattersonwas required to sign the card and further testifiedthat Patterson was not treated differently from anyother employee at the phone company.Tubby'stestimony amounts to an acknowledgement that allemployees are required to sign the checkoff card.This evidence,combined with the fact that theUnion's only membership card requires checkoff atthe time of joining the Union,establishes a unionpolicy of providing employees with dues-checkoffauthorization cards as the sole means of satisfyingtheir obligations to the Union.The Unionproduced numerous papers purport-ing to document that union members pay dues incash.When counsel for the General Counsel ques-tioned Tubbyabout the documents, however, it ap-peared that none of the papers actually indicatedcash dues payers.Eventually,Tubby could onlytestifythat he personally knew at least 27 personswho paid their dues in cash.Thus,despite its con-trol of all the documents pertaining to membershipdues and agency fees, and their manner of pay-ment, the Union only produced oral testimonyidentifying27personsascashduespayers.Twenty-seven represents a small percentage of theindividuals the Union represents.Although 27 cashdues payers may provide evidence of exceptions toa policy requiringcheckoff,itdoes not rebut theGeneral Counsel's proof that the policy exists. Ac-cordingly,we find the Union violated Section8(b)(1)(A) of the Act bymaintaining sucha policy.Union FineThe complaint alleges that the Union unlawfullyimposed a fine of $591.50 on Patterson because hecrossed the picket line and worked during thestrike.The judge found Patterson manifested anintent to become a union member and the Unionhad the authority to discipline him. We disagree.The judge found Patterson intended to become amember because he checked the membership boxon the checkoff card,he read the checkoff cardbefore signing it, and Union Steward Stephens didnot tell Patterson which box to check.As previous-ly noted,however, Stephens told Patterson that hehad to join the Union.Under these circumstances,we cannot agree that because Stephens did not tellPatterson which box to check,Patterson's checkingthemembership box manifested an intent tobecome a union member.Rather, we conclude thatPatterson,having been told he had to become aunion member to retain his job,did not voluntarilybecome a union member by checking the checkoff281NLRB No. 64 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard'smembership box.2Hunter Outdoor Products,176NLRB 449, 456 (1969). Consequently, theUnion violated Section 8(bXl)(A) by imposing afine on him because he crossed the picket line andworked during the strike.AMENDED CONCLUSIONS OF LAW1.Delete Conclusion of Law 6.2. Insert the following as Conclusions of Law 5and 6 and renumber the judge's Conclusion of Law5:"5.By maintainingthe policy of providing em-ployeeswith dues-checkoff authorizations as thesolemeans of satisfying their obligations to remitthe appropriate fees,the Respondent engaged in anunfair labor practice within the meaning of Section8(bx1XA) of the Act."6.By imposing a court-collectible fineof$591.50 on Mark Patterson because he crossed thepicket line and worked during the strike,the Re-spondent engaged in an unfair labor practice withinthe meaningof Section 8(b)(1)(A) of the Act."REMEDYHaving found that the Union has engaged inunfair labor practices, we find it necessary to orderthe Union to cease and desist therefrom and to takecertain affirmative action necessary to effectuatethe policies of the Act.The Union having unlawfully instructed employ-eesGooden, Woodridge, and Wong to excute thepayroll deduction card without affording an alter-nate means for remitting the appropriate fees,3 weshall order that the Union reimburse them for anydues or fees withheld from their pay pursuant tocheckoff authorizations during the period beforethecollective-bargainingagreementrequiredagency fee payments, with interest thereon to becomputed in the manner prescribed inFlorida SteelCorp.,231NLRB 651 (1977). SeeGeneral Instru-ment Corp.,262 NLRB 1178 (1982), affd. 742 F.2d1438 (2d Cir. 1983).ORDERThe National LaborRelationsBoard orders thattheRespondent,CommunicationsWorkers ofAmerica, Local 1101, AFL-CIO, New York, NewYork, its officers,agents, and representatives, shallYThe judge also relied on the evidence that Patterson was on thepicket line for the first 2 days of the strike.The judge ignored,however,the union witnesses'testimony that on the first day of the strike Pattersoncomplained about his obligation to picket and refrain from work Thesefacts do not indicate an intent to become a union member Rather,Patter-son was coerced into becoming a member and later picketed unwillinglyfor 2 days because of his coerced membershipsThe record indicates that no dues or fees were deducted from Patter-son's salary1.Cease and desist from(a)Notifying employees that they are required tobecome members of the Union.(b) Presenting a card to employees entitled "Re-quest for Payroll Deduction" or any similar dual-purpose card which serves as both a union mem-bership application and as a dues-checkoff authori-zation,unless such employees are clearly and un-equivocally offered an alternative means of payingtheir required fees other than through checkoff.(c)Maintaining the policy of providing employ-eeswith dues-checkoff authorizations as the solemeans of satisfying their obligations to remit theappropriate fees.(d) Imposing a court-collectible fine of $591.50on Mark Patterson because he crossed the picketline and worked during the strike.(e) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Reimburse employees Gooden, Woodridge,and Wong for any dues or fees withheld from theirpay pursuant to checkoff authorizations during theperiod before the collective-bargaining agreementrequired agency fee payments, with interest as pro-vided in the section entitled "Remedy."(b)Rescind the fine imposed on Mark Pattersonand refund to him any amount he may have paid,with interestas setforth inFlorida Steel Corp.,231NLRB 651 (1977).(c)Remove from its files any reference to theunlawful fine imposed on Mark Patterson andnotify him in writing that it has done so and thatthe fine will not be used against him in any way.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all records necessary to analyze the amount ofmoniesdue under the terms of this Order.(e) Post at its office in New York City copies ofthe attached notice marked "Appendix."4 Copiesof the notice, on forms provided by the RegionalDirector for Region 2, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondent to4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " COMMUNICATIONS WORKERS LOCAL1101(NEW YORK TELEPHONE)415ensure that the notices are not altered,defaced, orcovered by any other material.(f)Mail to the Regional Director signed copiesof the above-mentioned notice for posting by NewYork Telephone Company,if it is willing, in placeswhere notices to employees are customarily posted.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelationsBoard has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abideby thisnotice.WE WILL NOTnotify employeesof New YorkTelephoneCompany that they arerequired tobecome members ofthe Union.WE WILL NOTpresent a card to employees enti-tled "Requestfor PayrollDeduction"or any simi-lar dual-purpose cardwhichserves as both a unionmembership application and as a dues-checkoff au-thorization,unless such employees are clearly andunequivocallyofferedan alternativemeans ofpaying their required fees other than throughcheckoff.WE WILL NOTmaintainthe policyof providingemployees with dues-checkoffauthorizations as thesolemeans of satisfying their obligations to remitthe appropriate fees.WE WILL NOTimpose a court-collectible fine of$591.50 on Mark Patterson because he crossed thepicket line and worked during the strike.WE WILL NOTin any like or related manner re-strain orcoerce youin the exercise of the rightsguaranteedyou bySection 7of the Act.WE WILL reimburse employeesGooden,Woo-dridge,andWong for any dues or fees withheldfrom their pay pursuantto checkoffauthorizationsduringthe period before thecollective-bargainingagreement required agency fee payments,plus in-terest.WE WILL rescindthe fine imposed on Mark Pat-terson and refund to him any amount he may havepaid,withinterest.WE WILL removefrom our files any reference tothe unlawful fine imposed on Mark Patterson andnotifyhim in writingthatwe have done so andthat the fine will notbe used against him in anyway.COMMUNICATIONSWORKERSOFAMERICA,LOCAL1101,AFL-CIOValerie E. Brathwaite, Esq.,for the General Counsel.Carl Rachlin, Esq. (O'Donnell & Schwartz),of New York,New York, for theRespondent.DECISIONSTATEMENT OF THE CASED. BARRY MORRIS,AdministrativeLaw Judge. Thiscase was heard before me in NewYork Cityon variousdates betweenApriland September 1984.Upona chargefiledon 10 November 1983,a complaint was issued on20 January 1984 and amended at the hearing on 20 Sep-tember 1984,alleging that CommunicationsWorkers ofAmerica,Local 1101,AFL-CIO (the Respondent or theUnion)violated Section8(b)(1)(A) of theNational LaborRelationsAct (the Act). TheRespondent filed an answerdenying the commissionof thealleged unfair labor prac-tices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,argue orally, and filebriefs.Briefswere filed by theGeneral Counsel and by the Respondent in December1984.On the entire record of the case,including my obser-vation of the demeanor of the witnesses,Imake the fol-lowingFINDINGS OF FACTI. JURISDICTIONNew York Telephone Company(theCompany), aNew York corporation with an office and place of busi-ness at 203 West 36th Street,New York,New York, isengaged in the operation of a public utility providingtelephone communication services to other firms and thegeneral public.Itannually derives gross revenues inexcess of $500,000 and purchases and receives at its NewYork City facility goods valued in excess of $50,000 di-rectly from points located outside the State of NewYork.The Company is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.In addition,the Respondent admits that it is alabor organization within the meaning of Section 2(5) ofthe Act,and I so find.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues are:1.Did the Respondent inform employees that theywere required to become members of the Union?2.Did the Respondent inform employees that theywere required to sign union authorization cards whichprovided for automatic dues checkoff? 416DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Did the Respondent maintain a policy of providingdues-checkoff authorization cards as the only means foremployees to remit dues?4.Did the Respondent unlawfully impose a fine on anemployee for crossing the picket line?B. The Facts1.Union membershipMark Patterson had been asummer employee at theCompany's Queens, New York officeduring severalsummersprior to1983. In June 19831 he began employ-mentat the Company's facilitylocated at203West 36thStreet,New York City. Cheryl Stephenswas a shopsteward at the 36th Street facility duringthe summer of1983. Stephens,who appearedto me to be acredible wit-ness, testified that in June she approached the summerhires,which includedPatterson,Gooden,Woodridge,and Wong,and told themthatthe "telephone companyhad a closedshop," that if they wantedto "stay em-ployed at the company" they would have tosign Gener-alCounsel's Exhibit 2, the "Request for Payroll Deduc-tion," and that "everyemployee at the phone companyhad to sign that card."Stephens handed cards to each ofthe four employees.Priorto signing the card,Patterson told Stephens thatin hisprior employmentas a summer employee at theCompany,he was not required to sign a card.He askedStephensto check ifitwas necessarythat he sign. Aftercheckingwith a union representative,Stephenstold Pat-terson thatthe "summer hiresdid in fact have to bemembers ofthe union."Stephenscredibly testified that shesaw Patterson readthe card.Patterson testifiedthatwhenthe card was pre-sentedto him the fee of "$5.00" and the Local No."1101" were already filled out in the membership portionof the card.Stephenscredibly testifiedthat she did nottellPattersonwhich boxy to check.However, she alsodid nottellPattersonor the otherthree summer hiresthat theyhad the option to check eitherof the twoboxes.Stephenstestified thatshe submitted the cards tothe Union's chiefsteward.Several weeks after Stephens had given the initial cardto Pattersonhe approachedStephensand told her that"he was concerned because dues weren'tbeing deductedfrom his salary." The twodiscussed the upcoming strikeand StephenstoldPatterson thatshewould call theunionoffice to find out whathappened with his initialauthorizationcard.On doing so, Stephens was told thatthe initialcard may have beenmisplaced and that sheshould havePatterson sign another one. Stephens testi-fied that she thengave Patterson an additional cardwhich he kept "a coupleof days"and then returned thesignedcard to her in which the top box was checked off.She testified that he did not ask anyquestions concerningchecking the second box.'All dates refer to 1983 unless otherwise specified.2The Request for Payroll Deduction contains two boxes. Checkingthe top box indicates the employee's application to become a unionmember Checking the second box authorizes deduction of "an amountequal to the regular periodic dues paid by members in the CWA "Patterson contradicted Stephens'testimony.He testi-fied that he signed only one card and that he never toldStephens that his dues were not being deducted.He testi-fied that the first time that he was approached by Ste-phens was on 18 July when she said that the "TelephoneCompany had an agreement with the union, that everyemployee had to sign this card."He testified that she leftthe card with him and came back for it 20 minutes later.Patterson further testified he did not read any part of thefront or back of the card and that he was instructed tocheck the membership portion of the card.2.The strikeA strike beganat the NewYork facilityon 8 August.Stephens testified that several daysprior to thestrike shehanded Patterson his "picket assignment."The picket as-signment instructed Patterson when he was to appear onthe picketline.Stephens testified that Patterson did notraise any objection concerning his picketduty.Pattersonsimilarly testified that Stephens gave him a slip of paperwhich contained a "strikeduty time"and that he did notsay anythingto herconcerning the assignment.Stephens testified that she saw Patterson on the picketline on the morning of 8 August for approximately 2hours. She further testified that she saw him on thepicket line on the morning of 9 August and on 10 Augusthe crossed the picket line and entered the building. Thistestimony was corroboratedby O'Toole,who testifiedthat Patterson was on the picket line on the morning of 8August until approximately 10 a.m.O'Toole alsotestifiedthat hesaw Patterson on the picket line on 9 August be-tween 8 and 9 am. Similarly,Lathan testified that shesaw Pattersonon the picketline from 8 to 10 a.m. on 8August and shortly after 8 a.m. on 9 August.Patterson testifiedthathe neverappeared on thepicket line.He testified that on 8 Augusthe left thebuilding after 10 minutes,that he played basketball thatafternoon witha friend, RobertInce,and that he was to-gether withInce the entireday of 9 August.Ince testi-fied that he was with Patterson the afternoon of 8August, thathe telephoned Patterson during the morningof 9 August,that he met Patterson at 11 o'clock thatmorning and was with him the remainderof the day.3.ConcludingfindingsStephens appeared to me tobe a crediblewitness. Heranswerswere forthrightand in some instances, eventhough she was a union representative, her testimonywas detrimentalto theRespondent's position.Based onthe entire record and the demeanor of all the witnesses, Ifind that inJune Stephens approached the four summerhires and told them that there was aclosedshop and thatthe employees had to signthe payrolldeduction card.Patterson questionedwhether hewas required to signthe card since he was not requiredto doso during theseveral priorsummers that he workedfor the Company.Aftercheckingwith the Union,Stephens advised Patter-son that he had to signthe card.I credit Stephens' testi-mony that she did not instruct him that hehad to checkthe membershipbox and that she saw him reading thecard.Ifmd Patterson's testimonythat he didnot read COMMUNICATIONS WORKERS LOCAL1101(NEW YORK TELEPHONE)the card hard to believe in view of the fact that he hadalmost completed his college education and consideringhis concern as to whether he was required to sign a card.Severalweeks after signing the card,Patterson ap-proached Stephens and told her that dues had not beendeducted.After inquiring from the Union,she ascer-tained that the initial card may have been misplaced. Ac-cordingly,she told Patterson to sign another card. Pat-terson signed a second card and,again,Stephens did nottell him which box to check.Several days prior to the strike,Stephens handed Pat-terson a picket duty assignment sheet.She testified, andhe did not controvert that testimony,that he did notobject to the picket duty assignment.I credit Stephens'testimony that on the morning of 8 August Patterson ap-peared on the picket line for approximately 2 hours. Thiswas corroborated by two additional witnesses.I also findthat Patterson was on the picket line around 8 a.m. on 9August.Stephens,O'Toole,and Lathan so testified.Ince's testimony did not contradict the possibility of Pat-terson's having been on the picket line on both 8 and 9August.Thus,Ince testified that he was with Pattersonthe afternoon of 8 August and beginning 11 a.m. on 9August.While Ince stated that he telephoned Pattersonduring the morning of 9 August,he did not specify thetime of the telephone call.The call, therefore, couldhave been placed just prior to his meeting Patterson.Patterson crossed the picket line on 10 August andwas fined the sum of $591.50 by the Union.C. Discussion1.Union membershipThe complaint alleges that in June the Union,actingthrough Stephens,informed employees that they wererequired to become union members. The collective-bar-gaining agreement between the Company and the Unioncontains an agency shop provision requiring that employ-ees who enter the bargaining unit after the effective dateof the agreement must pay periodic dues on or after the30th day following entrance into the unit. I have foundthat in June Stephens approached the four summer hiresand told them that the "telephone company had a closedshop," that if they wanted to "stay employed at the com-pany" they would have to sign the Request for PayrollDeduction,and that summer hires were required to bemembers of the Union.InService Employees Local 680 (Leland Stanford Uni-versity),232 NLRB 326 (1977),enfd. 601 F.2d 980 (9thCir. 1979),the Board held that the union's notification tonew employees that they were required to become fullmembers of the union as a condition of their employmentconstituted a violation of Section 8(bx1XA). The Boardupheld the administrative law judge's conclusion thatsuch notification"constituted an implied threat of repris-al calculated to interfere with the employees' statutoryright to refrain from any and all union activities." 232NLRB at 329.As the Supreme Court stated inNLRB v.General Motors Corp.,373 U.S. 734,742 (1963):It is permissible to condition employment uponmembership,but membership, insofar as it has sig-417nificance to employment rights,may in turn be con-ditionedonly upon payment of fees and dues."Membership"as a condition of employment iswhittled down to its financial core.Ifind that Stephens'statements to the four newlyhired summer employees constituted an "implied threatof reprisal calculated to interfere"with the employees'rights to refrain from union activities, in violation of Sec-tion8(b)(1)(A) of the Act. See alsoFranklin ConvalescentCenter,223 NLRB1298, 1310(1976).2.Authorization cardsThe complaint alleges that the Union unlawfully re-quired the four summer hires to sign a Request for Pay-rollDeduction authorizing the Company to deduct theappropriate fees from their wages.General Counsel's Ex-hibit 2,the Request for Payroll Deduction,is a dual-pur-pose union membership and dues-checkoff authorizationcard.The recordisclear that Stephens told the foursummer hiresthat theywere required to sign the cards.The parties stipulated that Stephens did not advise Pat-terson that he had the option of satisfying the paymentof his fees by making payments directly to the Union.It is well-settled that employees have the right underSection 7 of the Act to refuse to sign dues-checkoff au-thorization cards.MetalWorkers'Alliance,172NLRB815, 817(1968). InMineWorkers DistrictSO (RuberoidCo.), 173 NLRB87 (1968),the Board stated that when adual-purpose checkoff card is thesolemeans by which anemployee may obtain union membership under a union-security clause,"itdeprives the employee of his right toselect the methodby which hewill pay his periodicdues"and its use is therefore unlawful. The Board point-ed out, however (id.):If this same dual-purpose card were offered withthe option to cross out the the checkoff authoriza-tion or were submitted along with another whichomitted the checkoff authorization and each em-ployee had his uncoerced choice as to the mannerin which he would sign, it seems clear that no viola-tion would be found.Similarly, inElectricalWorkers IUE Local 601 (Wes-tinghouseElectric),180 NLRB1062(1970),the only wayin which an employee was permitted to comply with hisobligation pursuant to a union-security clause was to exe-cute a dues-checkoff authorization card.The Board heldthat "any conduct,express or implied,which coerces anemployee in his attempt to exercise" his right under Sec-tion 7 to refuse to sign a checkoff authorization card vio-lates Section 8(b)(1XA).The recordisclear that Patterson was not given theoption to remit the appropriate fees other than by pay-roll deduction.There is also no indication in the recordthat the other three summer hires were given such anoption.Accordingly,I find that Stephens statements tothe four employeescoercivelydenied their rights torefuse to sign the checkoff authorization cards,in viola-tion of Section 8(b)(1)(A) of the Act. 418DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Policyconcerning direct payment and motion forreconsiderationThe complaintalleges that the Union maintains thepolicy of providingthe employees with dues-checkoffauthorization cards as thesolemeans of satisfying theirobligations to remit the appropriate fees,without afford-ing them the option of remitting such feesdirectly to theUnion. Gregory Tubby, secretary of the Union,testifiedthathe knows of employeeswho pay theirdues or obli-gationsto the Union by hand.He testified specifically to27 persons who paid theirfeesdirectly tothe Union inOctober 1983.He was able to recollect the names of the27 personsafterreviewingRespondent'sExhibit 2,which isa list of union members.Respondent's Exhibit 2had previouslybeenmade available to the GeneralCounsel.The GeneralCounsel has moved for reconsideration ofmy ruling permitting Respondent'sExhibit 2 and Gener-alCounsel'sExhibit14 tobe admitted into evidence, onthe groundthat these documents were not made avail-able totheGeneral Counsel pursuant to a subpoenaducestecum.The determination whether evidence whicha partyfails to produce pursuant to subpoenashould beexcluded is a matter of discretion.Nice-Pak Products,248NLRB 1278,1291 fn.74 (1980). The recordis clear thatRespondent'sExhibit 2 had previously been made avail-able to the General Counsel(Tr. 499and 503).Accord-ingly, there beingno basis for the exclusion of Respond-ent Exhibit 2, I reaffirmmy ruling of its admissibility.General Counsel'sExhibit 14 contains a summary ofthe namesof thoseindividualswho Tubbyclaimed madedirect paymentsto the Union.On examination by theGeneral Counselit appearedthat the majority of theper-sons named on General Counsel'sExhibit 14 did not, infact,make direct payments to the Union as originally tes-tified to by Tubby. Accordingly,I have given no weighttoGeneralCounsel Exhibit 14's and it is therefore un-necessarythatIdecide the motion for reconsiderationwith respectto that exhibit.I note,however,that the ex-hibitwas offered during the presentationof the GeneralCounsel's case and that counsel for the GeneralCounselwas giventhe opportunityto examine both GeneralCounsel's Exhibit12 and General Counsel's Exhibit 14.SeeNice-Pak Products,248 NLRB at 1291 fn. 74.I find thattheGeneral Counsel hasnot proven by apreponderance of the evidence that the Union main-tained a policyof providingthe dues-checkoff authoriza-tion card as the sole means of remitting payments to theUnion.While I have found that such was the case withrespect- to the foursummer hires,theGeneral Counselhas not shown thatthe policyexisted generally. SeeBrown Transport Corp.,239NLRB 711 fn. 1 (1978).Indeed, the testimonyisuncontrovertedthatat least 27persons remitted their feesdirectly to the Union. Ac-cordingly,the allegation is dismissed.4.Union fineThe complaint alleges that the Union unlawfully im-posed a fine of $591.50 on Patterson because he crossedthe picket line and worked during the strike.In her brief,counsel for the General Counsel argues that Patterson"never manifested any intentto bea member" of theUnion.I find to thecontrary.Patterson read the authori-zation cardsbeforesigning them and wasnot told byStephens which boxto check.When he received hispicket assignment sheet he didnot object.He picketedfor approximately 2 hours on 8 August and appeared onthe picketline on 9 August.I conclude that Pattersondid manifest an intent to be a memberof the Union and,consequently, the Union did have the authorityto disci-pline him for crossing its picket line and returning towork during the strike.SeePotters(Macomb Pottery),171NLRB565, 566(1968);AmericanNurses' Assn., 250NLRB 1324, 1326-1327 (1980).Accordingly, the allega-tion is dismissed.CONCLUSIONS OF LAW1.New YorkTelephone Company is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.2.The Union is a labor organization within the mean-ing of Section2(5) of the Act.3.By notifying employees thatthey wererequired tobecome members of the Union,the Respondent engagedin an unfair labor practice within the meaning of Section8(bx1XA) of the Act.4.By using a dual-purpose authorization card withoutgiving the employees the option to remit duesor fees bya method other than checkoff,the Respondent engagedin an unfair labor practice within the meaning of Section8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and(7) of the Act.6.TheRespondent did not violatetheAct in anyother manner alleged in the complaint.THE REMEDYHaving foundthattheRespondent has engaged inunfair labor practices,I fmd it necessaryto order the Re-spondent to cease anddesist therefromand to take cer-tain affirmative action necessaryto effectuate the policiesof the Act.The Respondent, having unlawfullyinstructedemploy-ees Gooden, Woodridge,and Wong to executethe pay-roll deductioncard withoutaffording an alternate meansfor remitting the appropriate fees,3I shallorder that theRespondent reimbursethem for the moneys deductedfromtheir paypursuant to suchcheckoff authorization,with interestthereon to be computedin the manner pre-scribed inFlorida Steel Corp.,231 NLRB 651 (1977), andIsisPlumbing Co.,138NLRB 716 (1962).SeeBrownTransport Corp.,239 NLRB at 715.[RecommendedOrderomitted frompublication.]'The recordindicates that no dues or feeswere deducted from Patter-son's salary.